--------------------------------------------------------------------------------

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of September
20 2010, by and among DYNASTY ENERGY RESOURCES, INC., a Delaware corporation
(collectively with its predecessors, the “Company”), BELMONT PARTNERS, LLC, a
Virginia limited liability company (the “Controlling Stockholder”) and Shaoping
Lu, an individual (the “Investor”). Each of the Company, the Controlling
Stockholder and the Investor is referred to herein as a “Party” and
collectively, as the “Parties.”

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Investor,
and the Investor desires to purchase from the Company certain securities of the
Company, as more fully described in this Agreement, and

WHEREAS, to induce the Investor to purchase the securities hereunder, the
Controlling Stockholder has agreed sell and transfer an aggregate of 66,430,504
shares of common stock held by it to the Company, pursuant to a certain
repurchase agreement, to be dated as of the date hereof (the “Repurchase
Agreement”); and to make certain representations and warranties with respect to
the Company, as more fully set forth therein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1.
DEFINITIONS


1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.00001 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

--------------------------------------------------------------------------------

“Company Deliverables” has the meaning set forth in Section 2.2(a) . “Disclosure
Materials” has the meaning set forth in Section 3.1(a) . “Exchange Act” means
the Securities Exchange Act of 1934, as amended. “Investor Deliverables” has the
meaning set forth in Section 2.2(b) .

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

“Outside Date” means the thirtieth (30th) calendar day following the date of
this Agreement; provided, that if such day should fall on a day that is not a
Business Day, the Outside Date shall be deemed the next day that is a Business
Day.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h) .

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issued or issuable to the Investor
pursuant to this Agreement, as set forth on Schedule 1 hereto.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

“Subsidiary” means, as to the Company, any “subsidiary” as defined in Rule
1-02(x) of the Regulation S-X promulgated by the Commission under the Exchange
Act.

“Transaction Documents” means this Agreement, the Repurchase Agreement, and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

ARTICLE 2.
PURCHASE AND SALE


- 2 -

--------------------------------------------------------------------------------

2.1. Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to the Investor, and the
Investor shall, severally and not jointly, purchase from the Company 135,301,552
common stock shares (the “Shares”) in exchange for Two Hundred Ninety Thousand
Dollars ($290,000.00) (the “Purchase Price”) to held in escrow for the benefit
of the Company by Pillsbury Winthrop Shaw Pittman, LLP. The Closing shall take
place at the offices of Pillsbury Winthrop Shaw Pittman LLP, 2300 N Street, NW,
Washington, DC 20037 on the Closing Date or at such other location or time as
the parties may agree.

2.2. Closing Deliveries. (a) At the Closing, the Company shall deliver or cause
to be delivered to the Investor the following (the “Company Deliverables”):

(i) a stock certificate evidencing the Shares and registered in the name of the
Investor;

(ii) an officer’s certificate to the effect that (A) each of the conditions
specified in this Section 2.2(a) and in Section 5.1 hereof is satisfied in all
respects, and (B) as of the Closing, the Company has no Liabilities;

(iii) a certificate by the Secretary of Company attaching and certifying as to
the accuracy of (A) its current Certificate of Incorporation and Bylaws, both as
amended to the Closing Date, (B) resolutions adopted by the Board of Directors
of the Company authorizing this Agreement and the transactions contemplated
hereby, and (C) a Good Standing Certificate from the Secretary of State for the
State of Delaware; and the Company shall have delivered to the Investor the
Company’s original minute book and all other original corporate documents and
agreements as each are available;

(iv) the resignation and release of the sole officer and director of the
Company, such resignation to be automatically effective on the tenth day
following the mailing of an information statement on Schedule 14f-1 to the
Company’s stockholders announcing a change of control, and the designees, if
any, specified by the Investor will have been appointed as officers and
directors of the Company;

(v) the Transaction Documents; and

(vi) pay-off letters and/or releases relating to all of the Company’s
outstanding indebtedness and liabilities in accordance with Section 3.1(k)
hereunder.

(b) At the Closing, the Investor shall cause to be delivered $290,000.00, in
United States dollars and in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES


3.1. Representations and Warranties of the Company and the Controlling
Stockholder. Each of the Company, and the Controlling Stockholder to its best
knowledge after due inquiry and reasonable investigation, jointly and severally
represents and warrants to the Investor that the statements contained in this
Section 3.1 are correct and complete as of the date of this Agreement and will
be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Section 3.1):

- 3 -

--------------------------------------------------------------------------------

(a) SEC Reports. The Company has filed all reports, registration statements,
definitive proxy statements and other documents and all amendments thereto and
supplements thereof required to be filed by it with the U.S. Securities and
Exchange Commission since October 30, 2006, the effective date of the Company’s
registration statement on Form SB-2 (the “SEC Reports” and, together with the
due diligence materials provided to the Investor in connection with its purchase
of the Shares, the “Disclosure Materials”), all of which have complied in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder. As of the
respective dates of filing in final or definitive form (or, if amended or
superseded by a subsequent filing, then on the date of such subsequent filing),
none of the Company’s SEC Reports contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
in which they were made, not misleading.

(b) Organization of Company. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
The Company is duly authorized to conduct business and is in good standing under
the laws in every jurisdiction in which the ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Company or its Subsidiaries, if any, taken as a whole or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith. The Company has full corporate power and authority and all
licenses, permits, and authorizations necessary to carry on its business. The
Company has no subsidiaries and does not control any entity, directly or
indirectly, or have any direct or indirect equity participation in any other
entity. The Sellers have delivered to the Investor true, correct and complete
copies of the Articles of Incorporation and Bylaws of the Company, as amended
through the date hereof.

(c) Capitalization; No Restrictive Agreements.

(i) The Company’s authorized capital stock, as of the date of this Agreement,
consists of 480,000,000 shares of Common Stock, $0.00001 par value per share, of
which 100,255,890 shares are issued and outstanding, and 20,000,000 shares of
Preferred Stock, $0.00001 par value per share, of which no shares are issued and
outstanding.

(ii) The Company has not reserved any shares of its Common Stock for issuance
upon the exercise of options, warrants or any other securities that are
exercisable or exchangeable for, or convertible into, Common Stock. All of the
issued and outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.
There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Company or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Company, nor is the Company committed to issue any such option, warrant, right
or security. There are no agreements relating to the voting, purchase or sale of
capital stock (i) between or among the Company and any of its stockholders, (ii)
between or among the Sellers and any third party, or (iii) between or among any
of the Company’s stockholders. The Company is not a party to any agreement
granting any stockholder of the Company the right to cause the Company to
register shares of the capital stock of the Company held by such stockholder
under the Securities Act.

(d) Financial Statements. The Company has provided the Investor with audited
balance sheets and statements of operations, changes in stockholders' deficit
and cash flows for the years ended June 30, 2009 and 2008 (collectively, the
“Financial Statements”). The Financial Statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis, fairly present the financial condition, results of
operations and cash flows of the Company as of the respective dates thereof and
for the periods referred to therein and are consistent with the books and
records of the Company. The Company does not have any liability (whether known
or unknown, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, and whether
due or to become due), including any liability for taxes, except for liabilities
expressly specified in the Financial Statements (none of which results from,
arises out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law).

- 4 -

--------------------------------------------------------------------------------

(e) Absence of Certain Changes. Since June 30, 2009, there has not been any
event or condition of any character which has materially adversely affected, or
may be expected to materially adversely affect, the Company’s business or
prospects, including, but not limited to any material adverse change in the
condition, assets, Liabilities (existing or contingent) or business of the
Company from that shown in the Financial Statements, and the Company has not
declared or paid any dividends or sold any assets. The Company has not taken any
steps to seek protection pursuant to any bankruptcy law nor does the Company
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact that
would reasonably lead a creditor to do so. The Company is not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3.1(e), “Insolvent” means, with respect to the Company, (i) the present
fair saleable value of Company’s assets is less than the amount required to pay
the Company’s total Liabilities (existing or contingent), (ii) Company is unable
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, or (iii) the Company intends
to incur or believes that it will incur debts that would be beyond its ability
to pay as such debts mature..

(f) Legal Proceedings. As of the date of this Agreement, there is no legal,
administrative, investigatory, regulatory or similar action, suit, claim or
proceeding which is pending or threatened against the Company which, if
determined adversely to the Company, could have, individually or in the
aggregate, a Material Adverse Effect.

(g) Legal Compliance. The Company has complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all applicable
governmental authorities, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Company alleging any failure so to comply. Neither the
Company, nor any officer, director, employee, consultant or agent of the Company
has made, directly or indirectly, any payment or promise to pay, or gift or
promise to give or authorized such a promise or gift, of any money or anything
of value, directly or indirectly, to any governmental official, customer or
supplier for the purpose of influencing any official act or decision of such
official, customer or supplier or inducing him, her or it to use his, her or its
influence to affect any act or decision of an applicable governmental authority
or customer, under circumstances which could subject the Company or any
officers, directors, employees or consultants of the Company to administrative
or criminal penalties or sanctions.

(h) Filings, Consents and Approvals. Neither the Company nor the Controlling
Stockholder are required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other person or
entity in connection with the execution, delivery and performance by the Company
of this Agreement, as applicable, including the issuance, sale and/or
reservation of the Shares other than: (i) disclosure filings required by the
Commission and (ii) those that have been made or obtained prior to the date of
this Agreement.

- 5 -

--------------------------------------------------------------------------------

(i) No Conflicts. The execution, delivery and performance of each of the
Transaction Documents by the Company or the Controlling Stockholder, as
applicable, to which it is party and the consummation by the Company or the
Controlling Stockholder, as applicable, of the transactions contemplated
thereby, including the issuance, sale of the Shares to the Investor, do not and
will not (i) conflict with or violate any provision of the Company’s certificate
of incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of clauses (ii) and (iii), such as could not, individually or in the
aggregate, have or reasonably be expected to result in a material adverse effect
on the Company.

(j) Tax Matters. Except with respect to the federal tax returns for the
Company’s 2005 through 2010 fiscal years which the Company is preparing and will
deliver as a post-closing covenant hereunder:

(i) The Company has filed all state and federal tax returns that it was required
to file. All such tax returns were correct and complete in all material
respects. All taxes owed by the Company have been paid. The Company is not
currently the beneficiary of any extension of time within which to file any tax
return. No claim has ever been made by an authority in a jurisdiction where the
Company does not file tax returns that it is or may be subject to taxation by
that jurisdiction. There are no security interests or Liens on any of the assets
of the Company that arose in connection with any failure (or alleged failure) to
pay any tax.

(ii) The Company has withheld and paid all taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party. The Company has
delivered to the Investor correct and complete copies of all federal and state
income and other material tax returns, examination reports, and statements of
deficiencies assessed against or agreed to by the Company since inception.

(iii) The Company does not expect any authority to assess any additional taxes
for any period for which tax returns have been filed. There is no dispute or
claim concerning any Liability with respect to any taxes (a “Tax Liability”) of
the Company either (A) claimed or raised by any authority in writing or (B) as
to which the Company and the Sellers have knowledge based upon personal contact
with any agent of such authority. No tax returns of the Company have ever been
audited or are currently the subject of an audit.

(k) Liabilities of the Company. As of the date hereof, the Company has total
liabilities that do not exceed $500.00, which liabilities shall be paid off at
or prior to the Closing (as evidenced by executed pay-off letters delivered to
the Investor at the Closing) and will in no event become the liabilities of the
Investor or remain the liabilities of the Company following the Closing.

(l) Shell Company. The Company is a Shell Company as defined in Rule 12(b)(2)
promulgated under the Exchange Act. The Company maintains limited operations and
does not employ any employees and does not maintain any employee benefit or
stock option or similar equity incentive plans.

- 6 -

--------------------------------------------------------------------------------

(m) Disclosure. No representation or warranty by the Company contained in this
Agreement, and no statement contained in the any document, certificate or other
instrument delivered or to be delivered by or on behalf of the Company pursuant
to this Agreement, contains or will contain any untrue statement of a material
fact or omit or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading.

3.2. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:

(a) Authority. This Agreement has been duly executed by the Investor, and when
delivered by the Investor in accordance with the terms hereof, will constitute
the valid and legally binding obligation of the Investor, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(b) Investment Intent. The Investor is acquiring the Shares as principal for its
own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to the Investor’s right at all times to sell or otherwise dispose of
all or any part of such Shares in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by the Investor to
hold the Shares for any period of time. The Investor is acquiring the Shares
hereunder in the ordinary course of its business. The Investor does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.

(c) Investor Status. At the time the Investor was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act. The Investor is not a registered broker-dealer under
Section 15 of the Exchange Act.

(d) General Solicitation. The Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(e) Access to Information. The Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Investor or its representatives or counsel shall modify, amend
or affect the Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in this Agreement.

(f) Certain Trading Activities. The Investor has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with the
Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that the Investor was
first contacted by the Company regarding an investment in the Company and (2)
the 30th day prior to the date of this Agreement. The Investor covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.

- 7 -

--------------------------------------------------------------------------------

(g) Source of Funds. The Investor makes the following representations regarding
the source of funds for the Purchase Price:

(i) The Investor does not contemplate filing for relief under the provision of
any applicable Bankruptcy Code, nor is Investor involved in any situation that
Investor reasonably anticipates would cause Investor to file for relief under
any Chapter of any applicable Bankruptcy Code in the future. Investor further
sears, warrants and affirms that any funds which Investor may transfer to the
accounts of the Company are not the proceeds of nor are intended for or being
transferred in the furtherance of any concealment of assets or any effort by
conspiracy or otherwise to defeat, defraud or otherwise evade, any party or the
Court in any bankruptcy proceeding, a receiver, a custodian, a trustee, a
marshal, or any other officer of the Court or government or regulatory official
of any kind.

(ii) The Investor is not transferring assets in an attempt to defeat the
collection of any U.S. government obligation(s), U.S. government-backed
obligation(s), or any state, local, or national government (be it foreign or
domestic) obligation(s) and Investor is aware that doing so may be a crime.

(iii) The Investor hereby swears, warrants, and affirms that any funds which
Investor may transfer to the accounts of the Company are not the proceeds of nor
are they intended for or being transferred in the furtherance of any illegal
activity or activity prohibited by federal, state, local or foreign laws. Such
activity may include, but is not limited to: securities fraud or other financial
misconduct of any kind; tax evasion; environmental crimes; activity involving
drugs or other controlled substances; counterfeiting; espionage; kidnapping;
piracy; smuggling; copyright infringement; entry of goods into the United States
by means of false statements; terrorism; terrorist financing or other material
support of terrorists or terrorism; arms dealing; bank fraud; wire fraud; mail
fraud; bribery or any violation of the Foreign Corrupt Practices Act; theft;
embezzlement; misappropriation of public funds; violations of export or import
controls of the United States or any other nation; any crime of violence;
computer fraud and abuse; trading with enemies of the United States; forgery; or
fraud of any kind. Investor further warrants that all transfers of funds will be
in accordance with the Money Laundering Control Act of 1986, as amended; the
Bank Secrecy Act of 1970, as amended; the International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, as amended; and all other
applicable federal, state, local and foreign laws, rules and regulations.

(iv) The Investor understands that the Company acts in compliance with various
laws and regulations intended to detect and report unlawful financial
transactions relating, but not limited, to money laundering and terrorist
financing. Investor understands that the Company may disclose personal financial
information relating to customers and transactions to appropriate law
enforcement agencies without providing notice to the individual or object of any
such investigation.

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

- 8 -

--------------------------------------------------------------------------------

ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES


4.1. Transfer of Shares; Legend. (a) Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Shares other than pursuant to an effective registration
statement, to the Company, to an Affiliate of the Investor or in connection with
a pledge as contemplated in Section 4.1(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.

(b) Certificates evidencing Shares will contain a legend that is substantially
similar to the following legend, until such time as they are not required:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that the Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, the Investor may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge. No notice shall be required of such pledge.
At the appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer thereof including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling stockholders thereunder. Any
Shares subject to a pledge or security interest as contemplated by this Section
4.1(b) shall continue to bear the legend set forth in this Section 4.1(b) and be
subject to the restrictions on transfer set forth in Section 4.1(a) .

4.2. Furnishing of Information. As long as the Investor owns any Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act.

- 9 -

--------------------------------------------------------------------------------

As long as the Investor owns Shares, if the Company is not required to file
reports pursuant to such laws, it will prepare and furnish to the Investor and
make publicly available in accordance with Rule 144(c) such information as is
required for the Investor to sell the Shares under Rule 144. The Company further
covenants that it will take such further action as any holder of Shares may
reasonably request, all to the extent required from time to time to enable such
Person to sell the Shares without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144. The obligations in this
section shall be the sole responsibility of the Company.

4.3. Securities Laws Disclosure; Publicity. On the Business Day following the
execution of this Agreement the Company will file a Current Report on Form 8-K
disclosing the material terms of this Agreement and on the Business Day
following the Closing Date the Company will file an additional Current Report on
Form 8-K to disclose the Closing. In addition, the Company will make such other
filings and notices in the manner and time required by the Commission.

4.4. Indemnification. (a) The Controlling Stockholder agrees to defend, protect,
indemnify and hold the Company and the Investor and each of their directors,
officers, shareholders, partners, employees and agents (each, a “Belmont
Indemnitee”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any Belmont Indemnitee may suffer or
incur as a result of or relating to (a) any misrepresentation, breach or
inaccuracy of any representation, warranty, covenant or agreement made by the
Company and the Controlling Stockholder in this Agreement or (b) any cause of
action, suit or claim brought or made against such Belmont Indemnitee by a third
party and arising out of or resulting from the Company’s and the Controlling
Stockholder’s execution, delivery, performance or enforcement of this Agreement
or any other certificate, instrument or document contemplated hereby or thereby.
In addition to the indemnity contained herein, the Controlling Stockholder will
reimburse such Belmont Indemnitee for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.
Similarly, the Investor agrees to defend, protect, indemnify and hold the
Company and the Controlling Stockholder and each of their directors, officers,
shareholders, partners, employees and agents (each, an “Investor Indemnitee”)
harmless from any and all Losses that any Investor Indemnitee may suffer or
incur as a result of or relating to (a) any misrepresentation, breach or
inaccuracy of any representation, warranty, covenant or agreement made by the
Investor in this Agreement or (b) any cause of action, suit or claim brought or
made against such Investor Indemnitee by a third party and arising out of or
resulting from the Investor’s execution, delivery, performance or enforcement of
this Agreement or any other certificate, instrument or document contemplated
hereby or thereby. In addition to the indemnity contained herein, the Investor
will reimburse such Investor Indemnitee for its reasonable legal and other
expenses (including the cost of any investigation, preparation and travel in
connection therewith) incurred in connection with a claim of Loss hereunder, as
such expenses are incurred.

(b) Promptly after receipt by a Belmont Indemnitee or an Investor Indemnitee
(each an “Indemnitee”) of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Loss, such
Indemnitee shall, if a claim in respect thereof is to be made against an
indemnitor under this Agreement (each an “Indemnitor”), deliver to the
Indemnitor a written notice of the commencement thereof, and the Indemnitor
shall have the right to participate in the defense thereof with its own counsel;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnitee to be paid by the Indemnitor, if the named parties to such proceeding
include both the Indemnitor and the Indemnitee and, in the reasonable opinion of
the Indemnitee, the representation by such counsel of the Indemnitee and the
Indemnitor would be inappropriate due to actual or potential differing interests
between such Indemnitee and any other party represented by counsel in such
proceeding. The Indemnitee shall cooperate fully with the Indemnitor in
connection with any negotiation or defense of any such action or claim by the
Indemnitor and shall furnish to the Indemnitor all information reasonably
available to the Indemnitee which relates to such action or claim. The
Indemnitor shall keep the Indemnitee fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. The
Indemnitor shall not be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the Indemnitor shall not unreasonably withhold, delay or condition its consent.
The Indemnitor shall not, without the prior written consent of the Indemnitee,
consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnitee of a release from all liability in
respect to such claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnitee. Following indemnification
as provided for hereunder, the Indemnitor shall be subrogated to all rights of
the Indemnitee with respect to all third parties, firms or corporations relating
to the matter for which indemnification has been made. The failure to deliver
written notice to the Indemnitor within a reasonable time of the commencement of
any such action shall not relieve the Indemnitor of any liability to the
Indemnitee, except to the extent that the Indemnitor is prejudiced in its
ability to defend such action.

- 10 -

--------------------------------------------------------------------------------

(c) The indemnification required by this Agreement shall be made by periodic
payments of the amount thereof during the course of the defense against any of
the Losses, reasonably promptly upon the receipt by such Indemnitee of written
bills (with such appropriate supporting information as is reasonably requested
by the Indemnitor that a Loss has been incurred and the amount thereof (together
with such appropriate supporting information as is reasonably requested by the
Indemnitor); provided that the Indemnitee, as applicable, shall reimburse all
such payments to the extent it is finally judicially determined that such
Indemnitee is not entitled to indemnification hereunder.

(d) To the extent that the undertaking by the Indemnitor hereunder may be
unenforceable for any reason, the Indemnitor shall make the maximum contribution
to the payment and satisfaction of each of the Losses which is permissible under
applicable law.

(e) Except with respect to the covenant to cause the timely filing of the
Company’s Form 10-K at Section 4.6 below, in no event shall an Indemnitor be
liable to an Indemnitee for any breach of section 4.2 hereunder.

(f) Notwithstanding anything else contained herein, the aggregate amount payable
by the Indemnitors collectively hereunder shall not exceed $290,000, which is
equal to the Purchase Price of the Shares being purchased hereunder.

4.5. Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide the Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto the Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that the Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.

4.6. Filing of Form 10-K.. The Controlling Stockholder acknowledges that the
Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2010
(the “Form 10-K”) is due to be filed with the SEC on or before Tuesday,
September 28, 2010, which date is after the Closing, but that the Investor will
not be in a position to report on or to certify as to the condition of the
Company as at June 30, 2010. Accordingly, the Controlling Stockholder hereby
agree to cause the preparation and audit of the Form 10-K and related financial
statements at its own expense, and to cause the filing of such Form 10-K as soon
as possible after the Closing Date, but by no later than the mandated filing
date and any permitted extension therefrom.

- 11 -

--------------------------------------------------------------------------------

4.7. Further Action.. The Controlling Shareholder shall deliver evidence of the
filing of correct and complete copies of all federal income returns, from the
fiscal year ended December 31, 2005 through the fiscal year ended June 30, 2010,
on or before the one-month anniversary of the Closing Date.

4.8. Further Action.. The Parties agree that if at any time after the Closing
any further action is necessary or desirable to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party may reasonably request, all at the sole cost and expense of the requesting
Party.

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING


5.1. Conditions Precedent to the Obligations of the Investor to Purchase Shares.
The obligation of the Investor to acquire Shares at the Closing is subject to
the satisfaction or waiver by the Investor, at or before the Closing, of each of
the following conditions:

(a) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a);

(b) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;

(c) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing;

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement;

(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;

(f) No Suspensions of Trading in Common Stock. Trading in the Common Stock shall
not have been suspended by the Commission (except for any suspensions of trading
of not more than one Business Day solely to permit dissemination of material
information regarding the Company) at any time since the date of execution of
this Agreement, and the Common Stock shall have been at all times since such
date listed for trading on a trading market or quoted on an over-the-counter
electronic quotation system;

(g) Due Diligence Review. The Investor shall have completed its business,
accounting and legal due diligence review of the Company, and the results
thereof shall be satisfactory to the Investor; and

- 12 -

--------------------------------------------------------------------------------

(h) Termination. This Agreement shall not have been terminated as to the
Investor in accordance with Section 6.5.

5.2. Conditions Precedent to the Obligations of the Company to Sell Shares. The
obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties of the
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

(b) Performance. The Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing;

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement;

(d) Termination. This Agreement shall not have been terminated as to the
Investor in accordance with Section 6.5.

ARTICLE 6.
MISCELLANEOUS


6.1. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all stamp and
other taxes and duties levied in connection with the issuance of the Shares.

6.2. Entire Agreement. This Agreement and any other documents or agreements
executed in connection with the transactions contemplated hereunder, constitutes
the entire agreement of the parties, superseding and terminating any and all
prior or contemporaneous oral and written agreements, understandings or letters
of intent between or among the parties with respect to the subject matter of
this Agreement.

6.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 5:30
p.m. (New York City time) on any Business Day, (c) the Business Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

If to the Company or the Controlling Stockholder, to:

Belmont Partner.s, LLC

- 13 -

--------------------------------------------------------------------------------

360 Main Street
Washington, Virginia
Attention: Chris Dobbins.
Facsimile No.: (540)675-3369
Telephone No.: (540) 675-3149


If to the Investor, to:

Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, DC 20037
Attention: Dawn Bernd-Schulz, Esq.
Facsimile No.: 202.663.8007
Telephone No.: 202.663.8345


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by all
Parties. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

6.5. Termination. This Agreement may be terminated prior to Closing:

(a) by written agreement of the Investor and the Company; and

(b) by the Company or the Investor upon written notice to the other, if the
Closing shall not have taken place by 6:30 p.m. Eastern time on the Outside
Date; provided, that the right to terminate this Agreement under this Section
6.5(b) shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.

In the event of a termination pursuant to this Section, the Company shall
promptly notify all nonterminating Investor. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under this Agreement as a result therefrom.

6.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign any
or all of its rights under this Agreement to any Person to whom the Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the “Investor.”

- 14 -

--------------------------------------------------------------------------------

6.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.4 (as to the Indemnitees).

6.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) shall
be commenced exclusively in the Delaware Courts. Each of the Parties submits to
the jurisdiction of any state or federal court sitting in Delaware, in any
Proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any Proceeding so brought and waives any bond, surety, or other
security that might be required of any other Party with respect thereto. Any
Party may make service on any other Party by sending or delivering a copy of the
process to the Party to be served at the address and in the manner provided for
the giving of notices in Section 6.3 above. Nothing in this Section 6.9,
however, shall affect the right of any Party to bring any Proceeding arising out
of or relating to this Agreement in any other court or to serve legal process in
any other manner permitted by law or at equity. Each Party agrees that a final
judgment in any Proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law or at equity. If
either party shall commence a Proceeding to enforce any provisions of this
Agreement, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.

6.10. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares for a
period of 24 months, provided, however, that the representations contained in
Sections 3.1(c) and (g) shall survive for a period equal to the applicable
statute of limitations.

6.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.12. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.13. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) this Agreement,
whenever the Investor exercises a right, election, demand or option hereunder
and the Company does not timely perform its related obligations within the
periods therein provided, then the Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

- 15 -

--------------------------------------------------------------------------------

6.14. Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, including an open
penalties lost instrument bond, if requested. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

6.15. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Investor and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

6.16. Payment Set Aside. To the extent that the Company makes a payment or
payments to the Investor under this Agreement or the Investor enforces or
exercises its rights hereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

6.17. Independent Nature of Investor’s Obligations and Rights. The obligations
of the Investor hereunder are the sole obligations of the Investor. The decision
of the Investor to purchase Shares pursuant to this Agreement has been made by
the Investor independently of any other Investor. The Investor acknowledges that
no other Investor has acted as agent for the Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of the
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under this Agreement. The Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose.

6.18. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of the Investor arising
directly or indirectly hereunder, of any and every nature whatsoever shall be
satisfied solely out of the assets of the Investor, and that no trustee,
officer, other investment vehicle or any other Affiliate of the Investor or the
Investor, shareholder or holder of shares of beneficial interest of such a
Investor shall be personally liable for any liabilities of the Investor.

- 16 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

DYNASTY ENERGY RESOURCES INC.

By: /s/ Joseph Meuse                                            
Name: Joseph Meuse
Title: President


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR CONTROLLING STOCKHOLDER AND INVESTOR FOLLOWS]

Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

BELMONT PARTNERS, LLC

By: /s/ Joseph Meuse                                              
Name: Joseph Meuse
Title: Managing Member


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTOR FOLLOWS]

 

Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

By: /s/ Shaoping Lu                                    
SHAOPING LU




Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------

SCHEDULE 1

Investor Name   Shares     Percentage of     Aggregate             Outstanding  
  Purchase Price             Shares         SHAOPING LU   135,301,552     80.00%
  $  290,000.00                           135,301,552     80.00%   $  290,000.00
                     

--------------------------------------------------------------------------------